        Case 1:18-cr-00661-PGG Document 133 Filed 11/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                             ORDER

ARMANDO JOSE JARQUIN RICO,                                    18 Cr. 661 (PGG)

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              By November 17, 2020, Defendant Rico’s passport is to be transferred by the U.S.

Department of Homeland Security to the Immigration and Customs Enforcement officer in

charge of Defendant Rico’s removal.

Dated: New York, New York
       November 10, 2020
